DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 1-2, 4, 13-14 and 16, directed to a non-elected invention, where the election was made without traverse, on 9/23/2020, and the claims are not eligible for rejoinder.


Terminal Disclaimer
Terminal disclaimers to: U.S. Patent No. 10440915, Patent No. 10440916 and 
U.S. Patent No. 10440909 were received, considered, approved and filed on 11/23/2021. 

IDS
The information disclosure statement (IDS) submitted on 5/12/2022 has been considered by the examiner.  The references therein, individually or in combination, fail to make obvious the claims canola plant.


Allowable Subject Matter
Claims 8-9, 11, 22-23 and 28-33 are allowed.
The prior art does not disclose, teach nor fairly suggest a canola plant comprising 
seed wherein the seed comprises:
an oil and wherein the oil has:
a) a total saturates content of 3.5% (wt) to 5% (wt); 
b) a linoleic acid content of 21% (wt) to 28% (wt); and 
c) a linolenic acid content of less than 3.0% (wt), wherein: the seed is non-transgenic; and the plant is a plant, or progeny thereof, grown from seed of American Type Culture Collection (ATCC) designation PTA-12314, PTA-12315, PTA-12316, or combinations thereof, as required of independent claim 8.

	The closest prior art is the combination of: USPN 10,440,915, USPN 10,440,916 and USPN 10,440,909, which are linked via Terminal Disclaimers to this case, because:
claim 1 of U.S. Patent No. 10440915 broadly recites the plant having ATCC PTA-12314 and claim 3 thereof requires the seed of said plant to have an oil comprising (i) a total saturates of between 4% and 5%, a further limited touching range; (ii) a linoleic acid content is from 21% to 28%, an anticipatory range; and (iii) a linolenic acid content is from 1.5% to 3.0%, a touching range;
claim 1 of Patent No. 10440916 broadly recites the plant having ATCC PTA-12315 and claim 3 thereof requires the seed of said plant to have an oil comprising (i) a total saturates of between 4% and 5%, a further limited touching range; (ii) a linoleic acid content is from 21% to 28%, an anticipatory range; and (iii) a linolenic acid content is from 1.5% to 3.0%, a touching range; and

claim 1 of U.S. Patent No. 10440909 broadly recites the plant having ATCC PTA-12316 and claim 3 thereof requires the seed of said plant to have an oil comprising (i) a total saturates of between 4% and 5%, a further limited touching range; (ii) a linoleic acid content is from 21% to 28%, an anticipatory range; and (iii) a linolenic acid content is from 1.5% to 3.0%, a touching range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793